SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 30, 2010. ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period Fromto . Commission file number 0-18640 CHEROKEE INC. (Exact name of registrant as specified in its charter) Delaware 95-4182437 (State or other jurisdiction of Incorporation or organization) (IRS employer identification number) 6835 Valjean Avenue, Van Nuys, CA (Address of principal executive offices) Zip Code Registrant’s telephone number, including area code(818) 908-9868 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerý Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at December 8, 2010 Common Stock, $.02 par value per share CHEROKEE INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements (unaudited): Consolidated Balance Sheets October 30, 2010 and January 30, 2010 3 Consolidated Statements of Operations Three and Nine Month periods ended October 30, 2010 and October 31, 2009 4 Condensed Consolidated Statement of Stockholders’ Equity Nine Month period ended October 30, 2010 5 Consolidated Statements of Cash Flows Nine Month periods ended October 30, 2010 and October 31, 2009 6 Notes to Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 23 ITEM 4. Controls and Procedures 23 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 24 ITEM 1A. Risk Factors 24 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 4.(Removed and Reserved) 27 ITEM 5.Other Information 27 ITEM 6.Exhibits 28 Signatures 29 Certifications 30 Index PART 1—FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS CHEROKEE INC. CONSOLIDATED BALANCE SHEETS Unaudited October 30, 2010 January30,2010 Assets Current assets: Cash and cash equivalents $ $ Receivables, net Prepaid expenses and other current assets Income taxes receivable Deferred tax asset Total current assets Deferred tax asset Property and equipment, net Trademarks, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued compensation payable Income taxes payable Dividends payable Total current liabilities Commitments and Contingencies Stockholders’ Equity: Preferred stock, $.02 par value, 1,000,000 shares authorized, none issued and outstanding — — Common stock, $.02 par value, 20,000,000 shares authorized, 8,896,154 and 8,814,187 shares issued and outstanding at October 30, 2010 and at January 30, 2010, respectively Additional paid-in capital Retained earnings Stockholders’ equity Total liabilities and stockholders’ equity $ $ See the accompanying notes which are an integral part of these consolidated financial statements. 3 Index CHEROKEE INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three months ended Nine months ended October 30, October 31, October 30, October 31, Royalty revenues $ Selling, general and administrative expenses Operating income Other income: Interest and other income Total other income Income before income taxes Income tax provision Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding Basic Diluted See the accompanying notes which are an integral part of these consolidated financial statements. 4 Index CHEROKEE INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Unaudited Common Stock Additional Shares ParValue Paid-in Capital Retained Earnings Total Balance at January 30, 2010 $ Stock-based compensation Stock Issuance Accrued dividends (10,110,000 ) (10,110,000 ) Net income Balance at October 30, 2010 $ See the accompanying notes which are an integral part of these consolidated financial statements. 5 Index CHEROKEE INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Nine months ended October 30, October 31, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of trademarks Deferred income taxes Stock-based compensation Changes in current assets and liabilities: Decrease (increase)in accounts receivable ) ) Increase in prepaid expenses and other assets ) ) Decrease (increase) in income taxes receivable ) ) Increase (decrease) in accounts payable ) Decrease in accrued compensation ) ) Increase (decrease) in income taxes payable and other accrued liabilities ) Net cash provided by operating activities Investing activities Purchase of property and equipment ) ) Purchase of trademarks, registration and renewal costs ) ) Net cash used in investing activities ) ) Financing activities Proceeds from Issuance of Shares — Dividends ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid during period for: Income taxes $ $ Declaration of dividends $ $ See the accompanying notes which are an integral part of these consolidated financial statements. 6 Index CHEROKEE INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Basis of Presentation The accompanying unaudited condensed consolidated financial statements as of October 30, 2010 and for the three and nine month periods ended October 30, 2010 and October 31, 2009 have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”). These consolidated financial statements have not been audited by independent registered public accountants but include all adjustments, consisting of normal recurring accruals, which in the opinion of management of Cherokee Inc. (“Cherokee” or the “Company”) are necessary for a fair statement of the financial position and the results of operations for the periods presented.Certain previously reported amounts have been reclassified to conform to current year presentation.The accompanying consolidated balance sheet as of January 30, 2010 has been derived from audited consolidated financial statements, but does not include all disclosures required by GAAP.The results of operations for the three and nine month period ended October 30, 2010 are not necessarily indicative of the results to be expected for the fiscal year ending January 29, 2011.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 30, 2010. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of sales and expenses during the reporting period. Actual results could differ from those estimates. As used herein, the term “First Quarter” refers to the three months ended May 1, 2010; the term “Second Quarter” refers to the three months ended July 31, 2010; the term “Third Quarter” refers to the three months ended October 30, 2010; the term “Six Months” refers to the six months ended July 31, 2010; the term “Nine Months” refers to the nine months ended October 30, 2010; the term “Fiscal 2011” refers to our fiscal year ending January 29, 2011; the term “Fiscal 2010” refers to our most recent past fiscal year ended January 30, 2010; the term “Fiscal 2009” refers to our fiscal year ended January 31, 2009; and the term “Fiscal 2008” refers to our fiscal year ended February 2, 2008. Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, SPELL C. LLC, a Delaware limited liability corporation.All significant intercompany accounts and transactions have been eliminated in consolidation. Revenue Recognition Revenues from royalty and brand representation agreements are recognized when earned by applying contractual royalty rates to quarterly point of sale data received from our licensees. Our royalty recognition policy provides for recognition of royalties in the quarter earned, although a large portion of such royalty payments are actually received during the month following the end of a quarter.Revenues are not recognized unless collectability is reasonably assured. Certain royalty agreements that account for the majority of our historical revenues are structured to provide royalty rate reductions once certain cumulative levels of sales are achieved by our licensees.Revenue is recognized by applying the reduced contractual royalty rates prospectively to point of sale data as required sales thresholds are exceeded.The royalty rate reductions do not apply retroactively to sales since the beginning of the fiscal year, and as a consequence such royalty rate reductions do not impact previously recognized royalty revenue. 7 Index As a result, our royalty revenues from certain licensees’ retail sales of branded products are typically highest at the beginning of each fiscal year and may decrease in each fiscal quarter as licensees reach certain retail sales thresholds contained in their respective license agreements.Therefore, the amount of royalty revenue we recognize in any quarter is dependent on the retail sales of branded products in such quarter and the royalty rate in effect after considering the cumulative level of retail sales.Historically, this has usually caused our first quarter to be our highest revenue and profitability quarter; our second quarter to be our next highest quarter, and our third and fourth quarters to be our lowest quarters.However, such historical patterns may vary in the future, depending upon the product mix and retail sales volumes achieved in each quarter with our licensees.The amount of the royalty rate reductions and the level of retail sales at which they are achieved vary in each licensing agreement. Earnings Per Share Computation The following table provides a reconciliation of the numerator and denominator of the basic and diluted per-share computations for the three and nine month periods ended October 30, 2010 and October 31, 2009: October 30, 2010 October 31, 2009 3 Months 9 Months 3 Months 9 Months Numerator: Net income-numerator for net income per common share and net income per common share assuming dilution $ Denominator: Denominator for net income per common share-weighted average shares Effect of dilutive securities: Stock options Denominator for net income per common share, assuming dilution: Adjusted weighted average shares and assumed exercises The diluted weighted average number of shares for the three month periods ended October 30, 2010 and October 31, 2009, respectively, excludes 337,019 and 348,969 shares, respectively, of common stock issuable on the exercise of stock options that have an exercise price above the average market price for the period because such stock options outstanding were anti-dilutive.The diluted weighted average number of shares for the nine month periods ended October 30, 2010 and October 31, 2009, respectively, excludes 197,982 and 354,723 shares, respectively, of common stock issuable on the exercise of stock options because such options were anti-dilutive. Significant Contracts Our two most significant contracts are our retail direct licensing agreements with Target Stores, a subsidiary of Target Corp. (“Target”) for the Cherokee brand in the United States, and with Great Britain’s Tesco Stores Limited (“Tesco”) for the Cherokee brand in the United Kingdom, and certain countries in Central Europe, as further described below. We first entered into a licensing agreement with Target in 1995 for the exclusive use of our Cherokee brand in the United States across certain product categories.The current terms of our agreement with Target are set forth in a restated license agreement with Target, which was entered into effective as of February 1, 2008 (the “Restated Target Agreement”).The Restated Target Agreement grants Target the exclusive right in the United States to use the Cherokee trademarks in various specified categories of merchandise.The term of the Restated Target Agreement continues through January31, 2012.However, the Restated Target Agreement provides that if Target remains current in its payments of the minimum guaranteed royalty of $9.0 million for the preceding fiscal year, then the term of the Restated Target Agreement will continue to automatically renew for successive fiscal year terms provided that Target does not give notice of its intention to terminate the agreement during February of the calendar year prior to termination.Under the Restated Target Agreement, Target has agreed to pay royalties based on a percentage of Target’s net sales of Cherokee branded merchandise during each fiscal year ended January 31st, which percentage varies according to the volume of sales of merchandise. 8 Index On August1, 2001, we entered into an exclusive international retail direct licensing agreement for the Cherokee brand with Tesco (the “Tesco Agreement”).Tesco was granted the exclusive right to manufacture, promote, sell and distribute a wide range of products bearing our Cherokee brand in the United Kingdom and Ireland and is obligated to pay us a royalty based upon a percentage of its net sales of Cherokee branded products in those countries.In January2004, we expanded the Tesco Agreement to include South Korea, Malaysia, Thailand, Slovakia, and Hungary, and in 2005, we expanded the Tesco Agreement to include Poland and the Czech Republic.In March 2006, Tesco began to sell Cherokee branded products in the Czech Republic, Poland, and Slovakia, and, in July 2006, Tesco began to sell Cherokee branded products in Hungary.In February 2007, we added the territory of China to the Tesco Agreement and Turkey was added shortly thereafter.During Fiscal 2010, Tesco’s rights to expand its license to include all Asian territories, including Malaysia, South Korea, Thailand and China, were re-claimed from Tesco as the designated time frame to expand the Cherokee brand into these territories had elapsed. The term of the Tesco Agreement was renewed in February 2010 and now expires on January31, 2014.Tesco has several options to extend this term. We also have other licensing agreements regarding our brands, including with, among others:(i) Zellers for our Cherokee brand in Canada; (ii) TJX Companies for our Carole Little and St. Tropez-West brands in the U.S. and other select countries; and (iii) a number of other international license agreements for our Cherokee brand.For a more complete description of our license agreements and other commercial agreements, please see our Annual Report on Form 10-K for Fiscal 2010. Stock-Based Compensation We currently maintain three equity-based compensation plans:(i) the Cherokee 1995 Incentive Stock Option Plan (the “1995 Plan”); (ii) the 2003 Incentive Award Plan as amended in 2006 with the adoption of the 2006 Incentive Award Plan (the “2003 Plan”); and (iii) the 2006 Incentive Award Plan (the “2006 Plan”).Each of these equity based compensation plans provide for the issuance of equity-based awards to officers and other employees and directors, and they have previously been approved by our stockholders.Stock options issued to employees are granted at the market price on the date of grant, generally vest over a three-year period, and generally expire seven to ten years from the date of grant. We issue new shares of common stock upon exercise of stock options. The 1995 Plan was approved at the October30, 1995 Annual Meeting of Stockholders. The options granted under the 1995 Plan vest in equal installments over a three-year period starting at the grant date and have a term of ten years.The 1995 Plan expired on July24, 2005.However, options previously granted under the 1995 Plan will remain outstanding until the earlier of expiration or exercise.In the event that any outstanding option under the 1995 Plan expires or is terminated, the shares of common stock allocable to the unexercised portion of the option shall no longer be available for grant. The 2003 Plan was approved at the June9, 2003 Annual Meeting of Stockholders, and amended at the June 13, 2006 Annual Meeting of Stockholders.The principal purposes of the 2003 Plan are to provide an additional incentive for our directors, employees and consultants to further our growth, development and financial success and to enable us to obtain and retain their services.The Compensation Committee of the Board of Directors or another committee thereof (the “Committee”) administers the 2003 Plan with respect to grants to our employees or consultants and the full Board of Directors (the “Board”) administers the 2003 Plan with respect to grants to independent directors.Awards under the 2003 Plan may be granted to individuals who are then officers or other employees of Cherokee or any of our present or future subsidiaries.Such awards also may be granted to our consultants selected by the Committee for participation in the 2003 Plan.The 2003 Plan provides that the Committee may grant or issue stock options and restricted stock awards, or any combination thereof.Two types of stock options may be granted under the plan:incentive and non-qualified stock options.In addition, restricted stock may be sold to participants at various prices (but not below par value) and made subject to such restrictions as may be determined by the Board or Committee.The maximum number of shares authorized for the grant of awards under the 2003 Plan is 250,000.Furthermore, the maximum number of shares which may be subject to awards granted under the 2003 Plan to any individual in any calendar year cannot exceed 100,000.The vesting period and term for options granted under the 2003 Plan shall be set by the Committee, with the term being no greater than 10 years, and the options generally will vest over a specific time period as designated by the Committee upon the awarding of such options.During the First Quarter, we granted to non-employee directors and certain employees stock options with a five-year term to purchase 113,666 shares of our common stock at an exercise price of $16.08 per share (the closing price on the date of grant) pursuant to the 2003 Plan.We did not make any grants during the Second or Third Quarter under the 2003 Plan.As of October 30, 2010, there were 2,291 shares available for grant under the 2003 Plan.In the event that any outstanding option under the 2003 Plan expires or is terminated, the shares of common stock allocable to the unexercised portion of the option shall then become available for grant in the future, until the 2003 Plan expires on April 28, 2016. 9 Index The 2006 Plan was approved at the June13, 2006 Annual Meeting of Stockholders and amended at the June 4, 2010 Annual Meeting of Stockholders.The principal purposes of the 2006 Plan are to provide an additional incentive for our directors, employees and consultants to further our growth, development and financial success and to enable us to obtain and retain their services.The 2006 Plan provides for the grant of options and restricted stock awards.The 2006 Plan is administered by the Committee with respect to grants to our employees or consultants and the full Board administers the 2006 Plan with respect to grants to independent directors.Awards under the 2006 Plan may be granted to individuals who are then officers or other employees of Cherokee or any of our present or future subsidiaries.Such awards also may be granted to our consultants selected by the Committee for participation in the 2006 Plan.The 2006 Plan provides that the Committee may grant or issue stock options and restricted stock awards, or any combination thereof.Two types of stock options may be granted under the 2006 Plan:incentive and non-qualified stock options.In addition, restricted stock may be sold to participants at various prices (but not below par value) and made subject to such restrictions as may be determined by the Board or Committee.The maximum number of shares authorized for the grant of awards under the 2006 Plan is 750,000.Furthermore, the maximum number of shares which may be subject to awards granted under the 2006 Plan to any individual in any calendar year cannot exceed 100,000.The vesting period and term for options granted under the 2006 Plan shall be set by the Committee, with the term being no greater than 10years, and the options generally vesting over a specific time period as designated by the Committee upon the awarding of such options.During the First Quarter, we granted to certain employees stock options with a five-year term to purchase 153,334 shares of our common stock at an exercise price of $16.08 per share (the closing price on the date of grant) pursuant to the 2006 Plan.We did not make any grants during the Second Quarter under the 2006 Plan.During the Third Quarter, we granted stock options to purchase 50,000 shares of our common stock with a seven-year term and at an exercise price of $18.30 per share (the closing price on the date of grant) pursuant to the 2006 Plan.As of October 30, 2010, there were 456,167 shares available for grant under the 2006 Plan.In the event that any outstanding option granted under the 2006 Plan expires or is terminated, the shares of common stock allocable to the unexercised portion of the option shall then become available for grant in the future, until the 2006 Plan expires on April 28, 2016. On June 4, 2010, our Executive Chairman, Robert Margolis, was awarded a non-qualified, non-plan option to purchase 100,000 shares of Cherokee’s common stock at an exercise price of $18.49 per share (the closing price of Cherokee’s common stock on June 4, 2010), which vests in two equal installments on January 31, 2011 and January 31, 2012 and which shall become fully vested in the event of a change in control of Cherokee, and which expires on June 4, 2015. On August 26, 2010, our Chief Executive Officer, Henry Stupp, was awarded a non-qualified, non-plan option to purchase up to 300,000 shares of Cherokee’s common stock as an inducement grant outside of the 2006 Plan at an exercise price of $18.30 per share (the closing price of Cherokee’s common stock on the date of grant) which vests in five equal annual installments beginning on January 31, 2012 and has a term of six years.In addition, in the event of a change in control of Cherokee, an additional twenty percent of the shares subject to the option shall vest. Stock-based compensation expense recognized for the Nine Months was $506,000, as compared to $459,000 for the comparable period in the prior year. 10 Index The estimated fair value of options granted during the Nine Months (there were no grants in Fiscal 2010) was estimated using the Black-Scholes option-pricing model with the following weighted average assumptions: Fiscal 2011 First Quarter Second Quarter Third Quarter Grant Date February 1, 2010 June 4, 2010 August 26, 2010 # of Options Granted Expected Dividend Yield % % % Expected Volatility % % 50.8% - 49.8 % Avg. Risk-Free Rate % % 1.23% - 1.31
